Attorney Grievance Commission of Maryland v. Clifford Baer Silbiger, Misc. Docket AG
No. 57, September Term, 2020, Opinion by Booth, J.

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT

Respondent Clifford Baer Silbiger violated the Maryland Attorneys’ Rules of Professional
Conduct 19-301.1 (Competence); 19-301.4 (Communication); 19-301.15 (Safekeeping
Property); 19-308.1 (Bar Admission and Disciplinary Matters); 19-308.4(a)–(d)
(Misconduct); Rule 19-407 (Attorney Trust Account Record-Keeping); Rule 19-408
(Commingling of Funds); Rule 19-410 (Prohibited Transactions); and the Business
Occupations and Professions Article §10-306. Mr. Silbiger’s violations arose from his
misappropriation of client and third-party funds; failure to keep the required deposits and
balances in his trust account; failure to create and maintain accurate and realistic records
of his trust account; improperly commingling his funds with those in his attorney trust
account in order to conceal his misconduct; performing prohibited transactions; making
disbursements from his client’s settlement funds without the client’s knowledge; making
cash disbursements; paying personal expenses from his attorney trust account client funds;
initially, knowingly and intentionally holding back information and documentation
requested by Bar Counsel; engaging in dishonest conduct; and engaging in conduct that is
prejudicial to the administration of justice.

Considering the nature of Mr. Silbiger’s misconduct and the various mitigating and
aggravating factors present here, the Court of Appeals concluded that disbarment is the
appropriate sanction.
Circuit Court for Carroll County
Case No.: C-06-CV-20-000424
Argued: March 4, 2022

                                                                                       IN THE COURT OF APPEALS
                                                                                            OF MARYLAND


                                                                                          Misc. Docket AG No. 57

                                                                                           September Term, 2020


                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                           OF MARYLAND

                                                                                                       v.

                                                                                       CLIFFORD BAER SILBIGER


                                                                                           Watts
                                                                                           Hotten
                                                                                           Booth
                                                                                           Biran
                                                                                           Gould
                                                                                           Harrell, Glenn T., Jr.
                                                                                            (Senior Judge, Specially Assigned)
                                                                                           McDonald, Robert N.
                                                                                            (Senior Judge, Specially Assigned),

                                                                                                    JJ.


                                                                                             Opinion by Booth, J.
                                                                                      Harrell, J., joins in judgment only.


                                                                                             Filed: May 26, 2022
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2022-05-26 14:40-04:00




Suzanne C. Johnson, Clerk
       In this case, we must determine the appropriate sanction to impose for an attorney’s

intentional misconduct in connection with activities in which he engaged related to his

attorney trust account, including taking cash disbursements, commingling personal funds

with client funds, paying personal expenses directly from his attorney trust account, and

maintaining negative client-matter balances. The attorney, Respondent, Clifford Baer

Silbiger, admits to borrowing funds from his attorney trust account to cover expenses

related to his law firm—in essence, taking an interest-free loan from his client without her

knowledge or consent. The only issue in dispute is the appropriate sanction to be imposed

for the misconduct. Mr. Silbiger has proven considerable mitigating factors, including an

unblemished professional record that spans 50 years and an excellent reputation in the legal

community. And he asserts that no client or third party was harmed in connection with the

misconduct. In fact, the client was likely not even aware that Mr. Silbiger borrowed from

the funds held in trust, which Mr. Silbiger claims that he always intended to repay, and did

indeed repay. For the reasons set forth herein, although we have considered the facts and

circumstances presented in this case, we do not determine that the circumstances

surrounding the misconduct justify a deviation from the sanction of disbarment that is

ordinarily warranted when considering misconduct of this nature.

                                             I

                                       Background

       A. Procedural Context

       On December 9, 2020, the Attorney Grievance Commission of Maryland

(“Commission”), acting through Bar Counsel, filed a Petition for Disciplinary or Remedial
Action (“Petition”) against Respondent, Clifford Baer Silbiger. The Petition alleged that

Mr. Silbiger violated the Maryland Attorneys’ Rules of Professional Conduct (“MARPC”)1

in connection with his representation of Shannon Johnson. Specifically, Bar Counsel

charged Mr. Silbiger with violating MARPC 19-301.1 (Competence); 19-301.3

(Diligence); 19-301.4(a) and (b) (Communication); 19-301.15(a), (b), and (d) (Safekeeping

Property); 19-308.1(b) (Bar Admission and Disciplinary Matters); 19-308.4 (a)–(d)

(Misconduct); Maryland Rule 19-404 (Trust Account – Required Deposits)2; Maryland

Rule 19-407(a)(2)–(d) (Attorney Trust Account Record-Keeping); Maryland Rule 19-

408(a) (Commingling of Funds); Maryland Rule 19-410(a)–(c) (Prohibited Transactions);

and Maryland Code, Business Occupations & Professions Article (“BOP”), § 10-306.

       Pursuant to Maryland Rule 19-722(a), this Court transmitted the case to the Circuit

Court for Carroll County and designated Senior Judge Louis A. Becker, III (“hearing

judge”) to conduct an evidentiary hearing and make findings of fact and conclusions of

law. The hearing took place on July 7, 2021. Mr. Silbiger was represented by counsel

throughout the hearing. Many of the facts of the case were stipulated to in a Joint Statement


       1
         Effective July 1, 2016, the Maryland Lawyer’s Rules of Professional Conduct
(“MLRPC”) were renamed the Maryland Attorneys’ Rules of Professional Conduct
(“MARPC”) and recodified in Title 19 of the Maryland Rules with the term “attorney”
substituted for the term “lawyer.” See Maryland Rules 19-300.1 et seq. In an effort to
enhance readability, we use abbreviated references to the prior codifications of these
rules, which are consistent with the ABA Model Rules on which they are based (i.e.,
Maryland Rule 19-301.1 will be referred to as Rule 1.1). See ABA Compendium of
Professional Responsibility Rules and Standards (Am. Bar Ass’n 2017).
       2
         Bar Counsel withdrew its allegation that Mr. Silbiger violated Rule 19-404 (Trust
Account – Required Deposits). Thus, the hearing judge did not make conclusions on that
allegation.
                                             2
of Stipulated Facts that was submitted at the hearing. An Amended Joint Statement of

Stipulated Facts (“Stipulation”) was submitted on August 3, 2021.

       The hearing judge issued a Memorandum of Findings of Fact and Conclusions of

Law, on August 24, 2021, in which he found clear and convincing evidence that Mr.

Silbiger violated MARPC 1.1, 1.4, 1.15, 8.1, 8.4(a)–(d), Rule 19-407, Rule 19-408, Rule

19-410, as well as BOP §10-306.3 The hearing judge also made findings of fact related to

aggravating and mitigating circumstances for this Court’s consideration in formulating an

appropriate sanction.

       Neither the Commission nor Mr. Silbiger filed exceptions to any of the hearing

judge’s findings of fact or conclusions of law. This Court accepts a hearing judge’s findings

as established when no exceptions are filed. Md. Rule 19-740(b)(2)(a). We review the

hearing judge’s conclusions of law de novo. Md. Rule 19-740(b)(1). Furthermore, this Court

determines whether clear and convincing evidence establishes that an attorney violated the

MARPC. For the reasons set forth below, based on our independent review of the record,

we affirm the hearing judge’s legal conclusions on all matters.

       B. Facts

              Mr. Silbiger’s Law Practice

       Mr. Silbiger was admitted to the Bar of Maryland on September 21, 1970. At all

times relevant to this proceeding, Mr. Silbiger was a solo practitioner who maintained an

office for the practice of law in Westminster, Maryland.


       3
         The hearing judge found that the Commission did not meet its burden of proof in
establishing a violation of MARPC 1.3.
                                             3
               Representation of Shannon Johnson

       On September 19, 2016, Shannon Johnson and her two minor children were injured

in an automobile collision. The other driver was found to be at fault. Ms. Johnson retained

Mr. Silbiger to represent her and her children in connection with their claims against the

at-fault driver.

       In November 2018, Mr. Silbiger settled Ms. Johnson’s claims and those of her minor

children for a total of $101,000. At the time of settlement, Ms. Johnson had obligations to

pay $7,000 to Dan Tannen for “pre-settlement” funding,4 as well as an outstanding

Medicaid lien.

       On November 21, 2018, Mr. Silbiger deposited the settlement check into his

attorney trust account. That same day, he disbursed $1,200 from the settlement funds as a

portion of his earned fee. On November 26, Mr. Silbiger made a second disbursement to

himself for fees in the amount of $27,466.66. Several days later, on December 3, Mr.

Silbiger issued a check in the amount of $7,000 payable to Mr. Tannen. On December 14,

Mr. Silbiger made a partial disbursement of the settlement proceeds to Ms. Johnson in the

amount of $16,385.97 but continued to hold back funds pending the resolution of her

Medicaid lien.

       Between December 19, 2018 and January 29, 2019, without Ms. Johnson’s

knowledge or permission, Mr. Silbiger knowingly and intentionally used $27,566.38 of her




       4
        Ms. Johnson had an agreement with Mr. Tannen to reimburse him out of any
settlement proceeds she received from her claim.
                                            4
settlement proceeds to pay expenses associated with his law practice, including payroll for

his employees, health insurance benefits, and monthly mortgage payments.

       On January 21, 2019, after receiving confirmation that no additional funds were

owed to Medicaid, Mr. Silbiger prepared a settlement sheet and wrote Ms. Johnson a

check in the amount of $42,951.50 for the remainder of her settlement funds. However,

because Mr. Silbiger did not have sufficient funds in his attorney trust account to cover

the check, he did not deliver the check to Ms. Johnson until January 29, after he had

deposited $35,000 of his personal funds into his attorney trust account. At that time,

because Mr. Tannen had not cashed the $7,000 check, Mr. Silbiger’s trust obligation

remained $49,951.50.

       On February 4, Ms. Johnson cashed the check for $42,951.50, leaving a balance of

$6,714.88 in Mr. Silbiger’s trust account—insufficient funds to cover the trust obligation

to Mr. Tannen for his uncashed check in the amount of $7,000.

       Between February 6 and February 12, Mr. Silbiger made two additional withdrawals

from his trust account in checks made payable to himself. As a result, on February 15,

2019, when Mr. Tannen cashed the $7,000 check, it caused an overdraft in the amount of

- $3,985.24 in Mr. Silbiger’s trust account.

              Mr. Silbiger’s Attorney Trust Account

       Mr. Silbiger maintained an attorney trust account at PNC Bank during the time

relevant to this case. He admits that he made cash disbursements from his attorney trust

account, commingled personal funds with client funds, paid personal expenses directly

from his attorney trust account, and maintained negative client matter balances. Between

                                               5
September 2018 and December 2020, Mr. Silbiger wrote 11 checks made payable to cash

from his trust account, totaling $34,000. He made another cash withdrawal on November

15, 2019 in the amount of $36,666 for fees earned in another client matter. During the

period between December 2018 through March 2019, Mr. Silbiger wrote four checks from

his attorney trust account to three different banks for personal expenses totaling $7,391.06.

As a result of Mr. Silbiger’s actions, on several occasions between November 18, 2018 and

July 29, 2019, the balance in his attorney trust account fell below the amount he was

required to maintain in trust for his clients.

       Based upon these transactions, the hearing judge found that Mr. Silbiger failed to

safekeep his clients’ funds in his attorney trust account. The hearing judge further

determined that, although Mr. Silbiger’s attorney trust account was out of balance on

several occasions, all funds that were owed to all clients and third parties were received

without delay.

              Bar Counsel’s Investigation

       On February 22, 2019, Bar Counsel received notice from PNC Bank of the February

15, 2019 overdraft that occurred when Mr. Tannen presented the $7,000 check written to

him on Mr. Silbiger’s attorney trust account. That same day, Bar Counsel wrote to Mr.

Silbiger, requesting that he explain the reason for the overdraft and provide copies of his

client ledgers, deposit slips, cancelled checks, and monthly bank statements from

December 2018 through February 2019. Mr. Silbiger responded on March 6, 2019 and

explained that the overdraft occurred when funds that should have been deposited into his



                                                 6
escrow account were deposited into his regular account in error.5 However, he failed to

provide Bar Counsel copies of the documents that had been requested.6

       On April 24, 2019, Bar Counsel’s investigator, Charles E. Miller, IV, wrote Mr.

Silbiger and again asked that Mr. Silbiger provide the documents requested by Bar Counsel

in their February 22, 2019 letter. In early June 2019, Mr. Silbiger, through counsel,

provided the documents Bar Counsel had requested, which included a client ledger for

Thomas Riddle with a balance of $31,774.73 and a client ledger for Shannon Johnson with

a balance of $5,991.87. Nevertheless, Mr. Silbiger’s trust account reflected a negative

balance of -$3,985.24 as of February 15, 2019. Accordingly, the records revealed that Mr.

Silbiger failed to maintain accurate records for the receipt, maintenance, and disbursement

of funds belonging to clients and third parties.

       Bar Counsel wrote Mr. Silbiger on July 18, 2019 and requested additional

information and records for the period of February 2019 through July 2019, including bank

statements, copies of client ledgers, deposit slips, cancelled checks, and monthly bank

statements. On September 6, 2019, Mr. Silbiger, through counsel, responded and admitted

that without Ms. Johnson’s knowledge or authorization, he

       borrowed $35,000 from the Shannon Johnson settlement . . . . In this context,
       the term “borrowed” means that [he] borrowed funds for his own purposes

       5
        Mr. Silbiger testified that he became aware of this error on a Friday evening and
went to the bank Saturday morning and again, on Monday morning to redeposit a $9,000
fee check into his trust account to satisfy the $7,000 check.
       6
        Mr. Silbiger testified that he provided the information that he thought would satisfy
Bar Counsel’s concern about the negative balance and incorrect deposit related to his
attorney trust account. He further testified that he was concerned that providing additional
documentation would reveal other items that would be detrimental to him.
                                              7
       with the intention of repaying the funds within a short period of time, which
       he did. The term “borrowed” is not meant to imply that [he] had an
       agreement with Shannon Johnson with regard to the use of these funds. . . .
       The funds from the settlement of Shannon Johnson’s claim that [he]
       borrowed and repaid were not funds that could have been disbursed to
       Shannon Johnson at the time the funds were borrowed, as these funds were
       subject to a claim by a lienholder that was then under negotiation. When the
       lien was compromised, [he] repaid the funds in full to his trust account, and
       made prompt and full disbursement of all funds due to his client. [He] always
       intended to repay the borrowed funds. Shannon Johnson was not harmed.
       When [he] repaid the loan, he initially, and mistakenly, deposited part of the
       repayment into the wrong account, which was the direct cause of the negative
       balance on February 15, 2019.

              Evidence and Testimony from the Evidentiary Hearing

       As stated above, an evidentiary hearing was held on July 7, 2021. The evidence

consisted of ten exhibits, including the PNC Bank records pertaining to Mr. Silbiger’s trust

account, a summary of the bank records, the Stipulation (in which Mr. Silbiger admitted to

the conduct that was the subject of the hearing), and letters exchanged between Mr.

Silbiger’s counsel and Bar Counsel. Mr. Silbiger testified and called three character

witnesses, each of whom had known Mr. Silbiger both personally and professionally for

approximately 25–30 years.

       Mr. Silbiger testified that he had a thriving law practice until 2018 when he spent a

considerable amount of money on marketing and advertising in an effort to compete with

larger law firms. Unfortunately, this investment did not pay off, and his practice began to

decline. When Mr. Silbiger’s cash flow diminished, and he was faced with office expenses,

payroll, mortgages, and other expenses, he became distressed. He testified that he made

the ill-fated decision to borrow funds from his attorney trust account—to “rob Peter to pay

Paul”—because “I was so anguished over the fact that I couldn’t satisfy my expenses.” He

                                             8
made this decision despite his testimony that he held a 50% ownership in a marina7 that

was doing exceedingly well. In fact, he testified that the marina’s operating account had

“an abundance of cash” that was accessible to him “at any time,” and he “always knew that

if it came to the point where I had to satisfy the money I took from the trust account, I

would always have the wherewithal to pay it back through the marina . . . .” However, his

“pride got in the way[,]” and he was too “embarrassed” to ask his partner in the marina if

he could take funds from the marina account to meet the commitments and expenses of his

law practice. Being too proud to go to his partner, Mr. Silbiger decided to use funds from

his attorney trust account to cover his expenses. Mr. Silbiger asserts that it was never his

intent to permanently deprive anyone of their funds and that he always had the ability to

repay the borrowed funds. And in fact, he did pay all of it back.

       Mr. Silbiger also testified concerning the presence of several mitigating factors that

we will discuss more fully herein. In addition to his own testimony, Mr. Silbiger presented

three witnesses who testified about his character and reputation. Lance Montour, Esquire

testified that he worked for Mr. Silbiger from 1996 through 1999, and since then, they have

remained “social friends” and “professional colleagues.” Mr. Montour testified that Mr.

Silbiger has a big heart, would reduce his fees when clients could not pay, and treats clients

and other attorneys with respect and professionalism. According to Mr. Montour, Mr.

Silbiger is trustworthy, honest, a person of integrity, and well-respected in the legal

community. Mr. Montour stated that, in his 25 years of professional interactions with Mr.



       7
           Mr. Silbiger testified that the marina sold in October 2019 for $7.5 million dollars.
                                                9
Silbiger, he was unaware of any other violations of the professional rules of conduct and

was certain that Mr. Silbiger’s misconduct here was an isolated incident.

       William Finch, Jr., Esquire testified that he has known Mr. Silbiger since the early

1980s. They became acquainted through the Carroll County Bar Association and over the

years, have often discussed professional issues relating to cases such as witnesses, experts, and

tactical issues. Mr. Finch described Mr. Silbiger as always being “very well prepared” and

“very professional, very smooth, and very warm and friendly.” He also testified that he had

never observed Mr. Silbiger to be “anything other than trustworthy or a person of integrity[]”

and that Mr. Silbiger “enjoys an excellent reputation” in the legal community. Mr. Finch stated

that he was surprised to hear about the misconduct charges, which Mr. Silbiger had voluntarily

shared with him, which had caused Mr. Silbiger a great deal of anguish. Mr. Finch stated that

Mr. Silbiger had made no effort to try to “justify or mitigate” his wrongdoing. Mr. Finch noted

that because Mr. Silbiger has “had a long and honorable career[,]” he hoped that Mr. Silbiger

would be given a “second chance,” a chance at “professional redemption.”

       Judge Joseph Barry Hughes testified that he had known Mr. Silbiger since the early

1980s, prior to Judge Hughes being appointed to the bench. Judge Hughes, initially in his

capacity as a colleague and, later, as a judge, described him as being “very professional,”

“friendly,” and “extremely competent.” After becoming a judge, his impression of Mr.

Silbiger’s preparation and interactions with clients and opposing counsel was that Mr.

Silbiger was “[s]uperior” and “in the upper tier of really all of the attorneys that I have

dealt with over the years, both on the bench and before that[.]” Judge Hughes described

Mr. Silbiger’s reputation among the Carroll County Bar as being “trustworthy” and noted

                                               10
that he “has an excellent reputation in Carroll County . . . .” Judge Hughes testified that he

“wouldn’t do this for just anybody[,]” and that

       it is absolutely essential for both the fact finder and for the Court of Appeals
       to know the full counter weight against the conduct that [Respondent] has
       been charged with so that the scales can be true, and that both Judge Becker
       and the Court of Appeals can make an informed and accurate, and hopefully
       compassionate, decision.

                                             II

                    Violations of the Rules of Professional Conduct

       Based on the record and the above-summarized findings of fact, the hearing judge

concluded, by clear and convincing evidence, that Mr. Silbiger violated MARPC 1.1, 1.4,

1.15, 8.1, 8.4(a)–(d), Md. Rule 19-407, Md. Rule 19-408, Md. Rule 19-410, as well as

BOP §10-306. Neither Mr. Silbiger nor the Commission filed exceptions. Based upon our

independent review of the record, we agree with the hearing judge’s conclusions that Bar

Counsel established a violation of these rules by clear and convincing evidence.

                   Competence—Failing to Meet Basic Standards (1.1)

       “An attorney shall provide competent representation to a client.           Competent

representation requires the legal knowledge, skill, thoroughness and preparation

reasonably necessary for the representation.” Rule 1.1. The hearing judge concluded that

Mr. Silbiger failed to satisfy the standards of competence when he: (1) failed to safekeep

client and third-party funds; (2) failed to keep the required deposits and balances in his

trust account; (3) failed to keep accurate and realistic records of his trust account; (4)

improperly commingled his funds with those of his trust fund; and (5) performed prohibited

transactions. Attorney Grievance Comm’n v. Smith, 443 Md. 351, 369 (2015) (citing

                                             11
Attorney Grievance Comm’n v. Mungin, 439 Md. 290, 305 (2014) (“an attorney

demonstrates his or her incompetence by failing to properly maintain settlement monies in

a trust account resulting in negative balances”)); Attorney Grievance Comm’n v. Blatt, 463

Md. 679, 699 (2019) (“The failure to maintain funds received on behalf of a client in a trust

account demonstrates incompetence.”) (citation omitted).

       We agree with the hearing judge that the record supports clear and convincing

evidence that Mr. Silbiger violated Rule 1.1, and that the violations, taken separately or

together, constitute a “lack of competence and proficiency in the practice of law, regardless

of any intent not to permanently deprive clients of their funds.”

                                Failure to Communicate (1.4)

     Rule 1.4 provides that:

       (a) An attorney shall:


          (1) promptly inform the client of any decision or circumstance with
              respect to which the client’s informed consent, as defined in Rule 19-
              301.0(f)(1.0), is required by these Rules;

          (2) keep the client reasonably informed about the status of the matter;

          (3) promptly comply with reasonable requests for information; and

          (4) consult with the client about any relevant limitation on the attorney’s
              conduct when the attorney knows that the client expects assistance
              not permitted by the Maryland Attorneys’ Rules of Professional
              Conduct or other law.

       (b) An attorney shall explain a matter to the extent reasonably necessary to
           permit the client to make informed decisions regarding the
           representation.



                                             12
       The hearing judge concluded that Mr. Silbiger violated Rule 1.4 when—without

Ms. Johnson’s knowledge or authorization—he made disbursements from her settlement

funds. These disbursements constituted an intentional misappropriation. Furthermore, Mr.

Silbiger failed to inform Ms. Johnson of his misappropriation of her funds. We agree with

the hearing judge’s conclusion that Mr. Silbiger violated Rule 1.4.

                            Failure to Safekeep Property (1.15)

       Rule 1.15(a) provides, in relevant part:

       (a) An attorney shall hold property of clients or third persons that is in an
       attorney’s possession in connection with a representation separate from the
       attorney’s own property. Funds shall be kept in a separate account
       maintained pursuant to Title 19, Chapter 400 of the Maryland Rules, and
       records shall be created and maintained in accordance with the Rules in that
       Chapter. Other property shall be identified specifically as such and
       appropriately safeguarded, and records of its receipt and distribution shall be
       created and maintained. Complete records of the account funds and of other
       property shall be kept by the attorney and shall be preserved for a period of
       at least five years after the date the record was created.

       (b) An attorney may deposit the attorney’s own funds in a client trust account
       only as permitted by Rule 19-408 (b).

                                         ***

       (d) Upon receiving funds or other property in which a client or third person
       has an interest, an attorney shall promptly notify the client or third person.
       Except as stated in this Rule or otherwise permitted by law or by agreement
       with the client, an attorney shall deliver promptly to the client or third person
       any funds or other property that the client or third person is entitled to receive
       and, upon request by the client or third person, shall render promptly a full
       accounting regarding such property.

       This Court has held that “withdrawing funds from a trust account for personal

matters also constitutes a violation of Rule 1.15(a).” Attorney Grievance Comm’n v. Bell,

432 Md. 542, 553 (2013). Furthermore, “[t]he mere fact that the balance in an attorney

                                              13
trust account falls below the total amounts held in trust supports a prima facie finding of

[a] violation of [Rule 1.15.]” Id. at 552–53 (alteration in original) (quoting Attorney

Grievance Comm’n v. Glenn, 341 Md. 448, 472 (1996)). Moreover, “funds shall be kept

in a separate account . . . records shall be created and maintained . . . and [c]omplete

records of the account funds and of other property shall be kept by the attorney and shall

be preserved for a period of at least five years . . . .” Rule 1.15(a). In Attorney Grievance

Comm’n v. Gelb, 440 Md. 312, 325 (2014) this Court held that the attorney’s “lack of

proper record-keeping, combined with his mishandling of the funds in his attorney trust

account . . . [rose] to a level of incompetent representation in violation of [MARPC 1.1].”

       The hearing judge found, and Mr. Silbiger admitted, that Mr. Silbiger made cash

disbursements and paid personal expenses from his attorney trust account. In conjunction

with these actions, he wrote checks from his attorney trust account to Sandy Spring Bank,

First National Bank, and Bank of Glen Burnie. These disbursements were the cause of the

negative balance in his attorney trust account. Additionally, Mr. Silbiger commingled his

personal funds with client funds and failed to create and maintain records in accordance

with Maryland Rule 19-407.

       Mr. Silbiger asserts that he “always intended to repay the ‘borrowed’ funds[,]” and

that Ms. Johnson “was not harmed.” This Court has expressed concerns regarding potential

injuries to which a violation of Rule 1.15 could lead.8         “We cannot understate the


       8
           During oral argument, Judge Biran posited the question:

            “What if he had been hit by a bus in the interim? . . . [H]e thought he
            could repay with ease, but shouldn’t we be concerned about other
                                              14
importance of holding funds in escrow in accordance with Rule 1.15 and how the Rule

reinforces the public’s confidence in our legal system. Escrow accounts serve as sanctuary

for client funds from the attorney’s creditors.” Attorney Grievance Comm’n v. Sheridan,

357 Md. 1, 31 (1999).

       We agree with the hearing judge that Mr. Silbiger violated Rule 1.15 when he made

cash disbursements from his trust account, commingled personal funds with client funds,

paid personal expenses directly from his attorney trust account, and maintained negative

client matter balances.

            Failure to Respond to Bar Counsel’s Request for Information (8.1)

       It goes without saying that cooperation with Bar Counsel’s investigation is

imperative. Rule 8.1(b) provides, in part, that an attorney shall not “fail to disclose a fact

necessary to correct a misapprehension known by the person to have arisen in the matter,

or knowingly fail to respond to a lawful demand for information from [a] . . . disciplinary

authority[.]”

       While the information Mr. Silbiger provided to Bar Counsel regarding the error

made in depositing funds into the wrong account was true, he acknowledged that he knew

that full disclosure of the information requested would expose the extent of his

misappropriation. The hearing judge observed that Mr. Silbiger fully responded to Bar




          cases where people might subjectively believe, of course, I’ll be able
          to repay, and I want to repay, and then something happens, and they
          don’t?”
                                             15
Counsel’s second request in a timely manner and “never gave an excuse or prevaricated as

to the overall delay.”

       We agree with the hearing judge that Mr. Silbiger violated Rule 8.1 when, in his

initial response to Bar Counsel’s February 22, 2019 letter, he knowingly and intentionally

held back information and documentation that he knew would reveal his misconduct.

                                 General Misconduct (8.4)

       Rule 8.4(a) provides that an attorney commits professional misconduct if the

attorney “violate[s] or attempt[s] to violate the [MARPC], knowingly assist[s] or induce[s]

another to do so, or do so through the acts of another.” As a result of Mr. Silbiger

committing other disciplinary rules, the hearing judge found, and we agree, that he violated

Rule 8.4(a).

       Under Rule 8.4(b), it is professional misconduct for an attorney to “commit a

criminal act that reflects adversely on the attorney’s honesty, trustworthiness or fitness as

an attorney in other respects[.]” The hearing judge found that Mr. Silbiger violated Rule

8.4(b) when he misappropriated client funds and used the funds to pay for personal and

business expenses. The hearing judge further observed that while “no criminal prosecution

has been initiated in this matter, sufficient evidence was presented at the hearing to sustain

a finding that the underlying wrongful conduct occurred.” In Attorney Grievance Comm’n

v. Garland, 345 Md. 383, 395 (1997), this Court stated that “[an] attorney may be

disciplined for acts which are criminal but do not result in a criminal conviction if Bar

Counsel proves the underlying conduct at the disciplinary hearing.” Thus, as discussed

infra, the hearing judge found that with the misappropriation of funds, Mr. Silbiger also

                                             16
violated § 10-306 of the Business Occupations and Professions Article. “A Rule 8.4(b)

violation occurs when an attorney willfully violates Section 10-306 of the Business

Occupations and Professions Article, which constitutes a criminal misdemeanor.” Attorney

Grievance Comm’n v. Karambelas, 473 Md. 134, 167 (2021) (citations omitted). We agree

that Mr. Silbiger violated Rule 8.4(b).

       Rule 8.4(c) provides that an attorney who engages in “conduct involving dishonesty,

fraud, deceit or misrepresentation” commits professional misconduct. The hearing judge

concluded that Mr. Silbiger violated Rule 8.4(c) by engaging in dishonest conduct, and we

agree. The hearing judge stated that there was clear and convincing evidence that Mr.

Silbiger “exhibited a lack of straightforwardness, probity, and integrity in his conduct[,]”

and that the misappropriation of client funds was “dishonest and misrepresentative

behavior.” See Smith, 443 Md. at 376 (citing Attorney Grievance Comm’n v. Thomas, 440

Md. 523, 555 (2014) (“Attorneys violate [MARPC] 8.4(c) when they . . . conceal material

information from their clients, even if they have not misrepresented explicitly the

information.”)). We agree that, by his omissions, Mr. Silbiger concealed from Ms. Johnson

that he had misappropriated her settlement funds. At oral argument, when asked by the

Court if Ms. Johnson “ever found out what he did,” Mr. Silbiger’s counsel indicated that

Ms. Johnson likely does not know that Mr. Silbiger “borrowed” her funds, nor did she

apparently suffer any harm because Mr. Silbiger replaced the funds, making his trust

account whole. The fact that Ms. Johnson may still not be aware of Mr. Silbiger’s

misconduct does not excuse it—to the contrary, the continued omission is troubling.



                                            17
       The hearing judge concluded that Mr. Silbiger violated Rule 8.4(d) as contended by

the Commission. Under Rule 8.4(d), an attorney commits professional misconduct when

he “engage[s] in conduct that is prejudicial to the administration of justice[.]” Mr. Silbiger

failed to safekeep and maintain client funds in his attorney trust account, commingled

funds, and paid for personal and business expenses from his trust account. “We have long

recognized that the failure to maintain settlement funds intact until disbursed—the

commingling of personal and client funds—constitutes a violation of [MARPC] 8.4(d).”

Attorney Grievance Comm’n v. Maignan, 390 Md. 287, 297 (2005). Despite Mr. Silbiger’s

intent to replenish the funds in a timely manner, the hearing judge found that he violated

the law and ethical rules, and that his “conduct certainly would negatively impact a member

of the public’s perception of and trust in the legal profession and the legal system, and,

therefore, it was prejudicial to the administration of justice.” In Attorney Grievance

Comm’n v. Gallagher, 371 Md. 673, 713 (2002), we stated that “[i]f this Court were not to

sanction respondent severely, other lawyers would not receive appropriate guidance

regarding the standards to which all should be held and public confidence in the legal

profession might be greatly diminished.” We agree with the hearing judge’s conclusion

that Mr. Silbiger violated Rule 8.4(d) by engaging in conduct that is prejudicial to the

administration of justice.

               Attorney Trust Account Record-Keeping (Md. Rule 19-407)

       Rule 19-407 sets forth the requirements by which all attorneys must abide in

connection with trust-account record keeping, including the creation and maintenance of

detailed records of all deposits and disbursements of client funds and funds held on behalf

                                             18
of third persons, records required for each client matter in which the attorney receives funds

in trust, a monthly reconciliation of attorney trust account records, client matter records,

funds of the attorney held in the trust account, and record retention requirements.9

       The hearing judge concluded, and we agree, that Mr. Silbiger violated Rule 19-407

by his failure to create and maintain accurate records related to his attorney trust account.


       9
           Rule 19-407 provides as follows:

       (a) Creation of Records. The following records shall be created and
       maintained for the receipt and disbursement of funds of clients or of third
       persons:
                (1) Attorney Trust Account Identification. An identification of all
       attorney trust accounts maintained, including the name of the financial
       institution, account number, account name, date the account was opened,
       date the account was closed, and an agreement with the financial institution
       establishing each account and its interest-bearing nature.
                (2) Deposits and Disbursements. A record for each account that
       chronologically shows all deposits and disbursements, as follows:
                (A) for each deposit, a record made at or near the time of the deposit
       that shows (i) the date of the deposit, (ii) the amount, (iii) the identity of the
       client or third person for whom the funds were deposited, and (iv) the purpose
       of the deposit;
                (B) for each disbursement, including a disbursement made by
       electronic transfer, a record made at or near the time of disbursement that
       shows (i) the date of the disbursement, (ii) the amount, (iii) the payee, (iv)
       the identity of the client or third person for whom the disbursement was made
       (if not the payee), and (v) the purpose of the disbursement;
                (C) for each disbursement made by electronic transfer, a written
       memorandum authorizing the transaction and identifying the attorney
       responsible for the transaction.
                (3) Client Matter Records. A record for each client matter in which
       the attorney receives funds in trust, as follows:
                (A) for each attorney trust account transaction, a record that shows
       (i) the date of the deposit or disbursement; (ii) the amount of the deposit or
       disbursement; (iii) the purpose for which the funds are intended; (iv) for a
       disbursement, the payee and the check number or other payment
       identification; and (v) the balance of funds remaining in the account in
       connection with the matter; and
                                              19
Although his client ledgers for Thomas Riddle and Shannon Johnson showed positive

balances, as of February 15, 2019, his trust account had a negative balance of -$3,985.24.

He also failed to maintain an accurate record for each account that showed all deposits and

reimbursements, specifically, the 11 checks, totaling $34,000—made payable to cash—or

the $35,000 deposit he made to his attorney trust account from his personal funds. On

several occasions, Mr. Silbiger’s trust account balance fell below the amount he was

required to maintain. The hearing judge noted that while “the bank statements accurately

reflected the transactions, bank statements are not client records in and of themselves” and


               (B) an identification of the person to whom the unused portion of a
       fee or expense deposit is to be returned whenever it is to be returned to a
       person other than the client.
               (4) Record of Funds of the Attorney. A record that identifies the funds
       of the attorney held in each attorney trust account as permitted by Rule 19-
       408 (b).

       (b) Monthly Reconciliation. An attorney shall cause to be created a
       monthly reconciliation of all attorney trust account records, client matter
       records, records of funds of the attorney held in an attorney trust account as
       permitted by Rule 19-408 (b), and the adjusted month-end financial
       institution statement balance. The adjusted month-end financial institution
       statement balance is computed by adding subsequent deposits to and
       subtracting subsequent disbursements from the financial institution’s month-
       end statement balance.

       (c) Electronic Records. Whenever the records required by this Rule are
       created or maintained using electronic means, there must be an ability to print
       a paper copy of the records upon a reasonable request to do so.

       (d) Records to be Maintained. Financial institution month-end statements,
       any canceled checks or copies of canceled checks provided with a financial
       institution month-end statement, duplicate deposit slips or deposit receipts
       generated by the financial institution, and records created in accordance with
       section (a) of this Rule shall be maintained for a period of at least five years
       after the date the record was created.
                                             20
therefore, they did not meet the requirements of the rule. Additionally, Mr. Silbiger’s

“personal recordkeeping was not in compliance.”10 Although the hearing judge credited

Mr. Silbiger’s testimony that he tracked the amount he needed to pay back and never

intended to permanently deprive anyone of their funds, the hearing judge concluded, and

we agree, that Mr. Silbiger’s intention to repay the client funds does not negate the violation

of Rule 19-407.

                               Commingling of Funds (19-408)

         Rule 19-408(a) provides that an “attorney . . . may deposit in an attorney trust

account only those funds required to be deposited in that account by Rule 19-404 or

permitted to be so deposited by section (b) of this Rule.” Mr. Silbiger admitted to having

used his own funds to replace misappropriated funds from his trust account. The hearing

judge concluded that Mr. Silbiger violated Rule 19-408 by commingling his personal funds

with client funds to replace misappropriated fund from his attorney trust account. We

agree.

                               Prohibited Transactions (19-410)

Rule 19-410 provides:

         (a)    Generally. An attorney or law firm may not borrow or pledge any
         funds required by the Rules in this Chapter to be deposited in an attorney trust
         account, obtain any remuneration from the financial institution for depositing
         any funds in the account, or use any funds for any unauthorized purpose.


          Mr. Silbiger testified that “[I] never had an intention to [permanently deprive
         10

anyone of their property.] In fact, I kept a yellow sheet that I carried with me all the time
as to how much I had to pay back. And that kept me—that part kept me awake at night.
And that sheet was always with me, knowing what I had to pay back. And I eventually did
pay all of it back.”
                                               21
       (b)    No Cash Disbursements. An instrument drawn on an attorney trust
       account may not be drawn payable to cash or to bearer, and no cash withdrawal
       may be made from an automated teller machine or by any other method. All
       disbursements from an attorney trust account shall be made by check or
       electronic transfer.

       (c)    Negative Balance Prohibited. No funds from an attorney trust
       account shall be disbursed if the disbursement would create a negative balance
       with regard to an individual client matter or all client matters in the aggregate.

       Mr. Silbiger admitted to misappropriating Ms. Johnson’s funds without her

knowledge or authorization; using the funds for unauthorized purposes; writing 11 checks—

made payable to cash—which totaled $34,000; making a cash withdrawal in the amount of

$36,666 from his attorney trust account; and on several occasions, allowing his trust account

balance to fall below the amount he was required to maintain for his clients. Thus, the

hearing judge concluded, and we agree that Mr. Silbiger violated Rule 19-410.

             Maryland Code, Business Occupations & Professions, § 10-306

       Section 10-306 of the Md. Code, Business Occupations & Professions Article

(“BOP”) provides that “[a] lawyer may not use trust money for any purpose other than

the purpose for which the trust money is entrusted to the lawyer.” “One who willfully

violates Section 10-306 is guilty of a misdemeanor . . . [a]s such, a willful violation of

Section 10-306 necessarily violates Rule 8.4(b) (prohibiting the commission of a criminal

act that reflects adversely on the lawyer’s trustworthiness).” Karambelas, 473 Md. at

170 (citations omitted). We agree with the hearing judge’s conclusion that Mr. Silbiger

violated BOP §10-306 when he used money from his trust account, and knowingly and

intentionally misappropriated settlement funds belonging to Ms. Johnson and Mr.



                                              22
Tannen, for purposes other than that which they were entrusted to him and did so without

Ms. Johnson’s knowledge or consent.

                                             III

                                         Sanction

       Bar Counsel recommends that Mr. Silbiger be disbarred from the practice of law.

In support of this recommendation, Bar Counsel cites to Mr. Silbiger’s multiple violations

of the MARPC and this Court’s well-established case law, which sets forth that when an

attorney engages in knowing and intentional conduct that involves the misappropriation of

funds, disbarment is warranted. Mr. Silbiger, however, asserts that this case “has always

been about mitigation and the appropriate sanction.” Although Mr. Silbiger acknowledges

the serious nature of his misconduct, he argues that disbarment is not warranted in his case,

because he contends that the substantial number of mitigating factors outweigh the

aggravating factors. During oral argument, counsel for Mr. Silbiger requested that this

Court impose a sanction of less than disbarment and indicated that the more appropriate

sanction was a definite six-month suspension.

       As we have repeated numerous times, when this Court determines a sanction in an

attorney discipline case, we do so with the primary purpose of protecting the public and

deterring future misconduct rather than to punish the attorney. In evaluating each attorney

grievance matter to determine the sanction to be imposed, “we typically consult the list of

aggravating and mitigating factors developed by the American Bar Association.” Attorney

Grievance Comm’n v. Ibebuchi, 471 Md. 286, 309 (2020). Neither party filed any exceptions



                                             23
to the hearing judge’s findings with respect to the aggravating and mitigating factors

established by the evidence.

       A.     Aggravating Factors11

       The hearing judge found clear and convincing evidence of four aggravating

factors: (1) dishonest or selfish motive; (2) a pattern of misconduct; (3) multiple

violations of the MARPC; and (4) substantial experience in the practice of law. We agree

with the hearing judge that these aggravating factors were established. Mr. Silbiger

demonstrated a dishonest or selfish motive when he intentionally misappropriated client

funds and used them to pay personal and business expenses. Mr. Silbiger acknowledged

that he had access to funds through his ownership in the marina 12 but was too proud to

admit to his business partner in the marina venture that he was having financial



       11
         We have recognized the following aggravating factors when considering the
imposition of sanctions:

       (1) prior attorney discipline; (2) a dishonest or selfish motive; (3) a pattern
       of misconduct; (4) multiple violations of the [MARPC]; (5) bad faith
       obstruction of the attorney discipline proceeding by intentionally failing to
       comply with the Maryland Rules or orders of this Court or the hearing judge;
       (6) submission of false evidence, false statements, or other deceptive
       practices during the attorney discipline proceeding; (7) a refusal to
       acknowledge the misconduct’s wrongful nature; (8) the victim’s
       vulnerability; (9) substantial experience in the practice of law; (10)
       indifference to making restitution or rectifying the misconduct’s
       consequences; (11) illegal conduct, including that involving the use of
       controlled substances; and (12) likelihood of repetition of the misconduct.

Attorney Grievance Comm’n v. Sperling, 459 Md. 194, 275 (2018) (citation omitted).
       12
          Mr. Silbiger testified that he had a fifty-percent ownership interest in the marina
and that there was “an abundance of cash in the account.”
                                             24
difficulties at his law firm. Rather than admit his financial difficulties to his marina

business partner, Mr. Silbiger misappropriated Ms. Johnson’s funds from his attorney

trust account. Additionally, we agree that Mr. Silbiger displayed a pattern of misconduct

related to his attorney trust account and safekeeping of funds. He misappropriated client

funds, made several prohibited cash disbursements from his attorney trust account,

commingled funds with client funds, paid personal expenses directly from his attorney

trust account, and maintained negative client balances. These actions resulted in multiple

rule violations. We also agree with the hearing judge’s conclusion that Mr. Silbiger had

substantial experience in the practice of law.

       B.     Mitigating Factors13

       With respect to mitigating factors, the hearing judge found that Mr. Silbiger

established the presence of the following mitigating factors by a preponderance of the



       13
         This Court has recognized the following mitigating factors when considering the
imposition of sanctions:

       (1) the absence of prior attorney discipline; (2) the absence of a dishonest or
       selfish motive; (3) personal or emotional problems; (4) timely good faith
       efforts to make restitution or to rectify the misconduct’s consequences; (5)
       full and free disclosure to the Commission or a cooperative attitude toward
       the attorney discipline proceeding; (6) inexperience in the practice of law;
       (7) character or reputation; (8) a physical disability; (9) a mental disability or
       chemical dependency, including alcoholism or drug abuse, where: (a) there
       is medical evidence that the lawyer is affected by a chemical dependency or
       mental disability, (b) the chemical dependency or mental disability caused
       the misconduct, (c) the lawyer’s recovery from the chemical dependency or
       mental disability is demonstrated by a meaningful and sustained period of
       successful rehabilitation, and (d) the recovery arrested the misconduct, and
       the misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
       proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
                                              25
evidence: (1) the absence of a prior disciplinary record; (2) timely good faith efforts to

rectify the consequences of his misconduct; (3) a good reputation in the legal community;

(4) genuine remorse for his conduct; (5) full and free disclosure to the Commission or a

cooperative attitude toward the attorney discipline proceeding14; and (6) unlikelihood of

repetition of the misconduct.15

       The hearing judge commented on the compelling testimony of Mr. Silbiger’s

character witnesses, who testified to his “unblemished record and reputation as an

otherwise competent, careful attorney who is always attentive to and respectful of others

and with an excellent reputation as an ethical practitioner with this subject episode being

the only black mark against him in over 50 years of practice.” The hearing judge also

observed that Mr. Silbiger “consistently and candidly took full and knowing responsibility

for his actions,” and “was very forthright from the outset . . . never affirmatively denying

these violations, but acknowledging his guilty conduct, shame, and embarrassment.”




       (13) remoteness of prior violations of the [MARPC]; and (14) unlikelihood
       of repetition of the misconduct.

Sperling, 459 Md. at 277–78 (citation omitted).
       14
           The hearing judge noted that Mr. Silbiger adequately made a full and free disclosure
to Bar Counsel’s request for documents, albeit delayed, when he made a partial response to
the first inquiry regarding the deposit made to the wrong account, and then, following the
second request made full disclosure without providing excuses or “prevarication” for the
delay. The hearing judge further stated that Mr. Silbiger “demonstrated overall, at least, an
adequately cooperative attitude toward [Bar Counsel] and the attorney discipline process.”

        The hearing judge found Mr. Silbiger’s testimony concerning his remorse to be
       15

“very worthy of belief and acceptance[,]” and commented on the “shame and
embarrassment [Mr. Silbiger] experienced[.]”
                                              26
       In addition to paying back the funds that he misappropriated from his trust account,

the hearing judge found credible Mr. Silbiger’s testimony that he did not intend to

permanently deprive the client and third party of the funds. The hearing judge stated that

Mr. Silbiger’s intent to repay the funds is “bolstered by the fact that on January 29, 2019,

[Mr. Silbiger] deposited $35,000 of his own funds into this attorney trust account,” despite

recognizing that repaying the client funds from his personal funds was another violation of

the professional rules.

       In his consideration of the mitigating factors, the hearing judge observed that Mr.

Silbiger

       [a]cknowledged that he had relatively easy access to funds from an
       investment with a partner in a marina in Anne Arundel County, which
       eventually sold for $7.5 million shortly after these misappropriations, which
       he could have used to meet the then unpaid expenses of his law practice, but
       instead was too proud and embarrassed to ask for that money from his
       investment partner. [Mr. Silbiger] further indicated that his knowing
       misappropriation was only temporary, that he kept track of the wrongful
       disbursements on a yellow legal pad, and that it was always his intent to
       replenish these trust monies timely so that neither the client nor any of the
       related lienholders suffered any delays or losses in receiving the funds, which
       in fact did occur before the Petitioner’s involvement herein.

       C. Imposition of Sanction

       As we consider the aggravating and mitigating circumstances in connection with

the imposition of a sanction, we begin with the notion that in cases involving intentional

dishonesty, disbarment is ordinarily warranted. Attorney Grievance Comm’n v. Bonner,

477 Md. 576, 621 (2022) (collecting cases). In two recent cases, we conducted a survey

of the sanctions that this Court has imposed in the two decades since this Court decided

Attorney Grievance Comm’n v. Vanderlinde, 364 Md. 376 (2001)—the seminal case that

                                             27
established the standard for determining the sanction in cases involving dishonest

conduct.16 See Attorney Grievance Comm’n v. Collins, 477 Md. 482 (2022) and Bonner,

477 Md. 576.

       In Collins, we examined our sanctions jurisprudence involving intentional

dishonesty since Vanderlinde, noting multiple instances in which we imposed a sanction

less than disbarment, despite the absence of compelling extenuating circumstances that

were determined to be the “root cause” of the misconduct at issue, which would thereby

justify the imposition of a lesser sanction. Collins, 477 Md. at 518–30.17 Based upon our

survey of cases, we observed that


       16
         In Attorney Grievance Commission v. Vanderlinde, 364 Md. 376, 413–14 (2001),
we stated that:

       in cases of intentional dishonesty, misappropriation cases, fraud, stealing,
       serious criminal conduct and the like, we will not accept as “compelling
       extenuating circumstances,” anything less than the most serious and utterly
       debilitating mental or physical health conditions, arising from any source that
       is the “root cause” of the misconduct and that also result in an attorney’s utter
       inability to conform his or her conduct in accordance with the law and with
       the [MARPC]. Only if the circumstances are that compelling, will we even
       consider imposing less than the most severe sanction of disbarment in cases
       of stealing, dishonesty, fraudulent conduct, the intentional misappropriation
       of funds or other serious criminal conduct, whether occurring in the practice
       of law, or otherwise.

(Emphasis in original).
       17
          Cases involving intentional dishonesty in which a sanction less than disbarment
was imposed (and where the Vanderlinde “compelling extenuating circumstances” were
not established) include Attorney Grievance Comm’n v. Johnson, 472 Md. 491 (2021)
(imposing a sentence of indefinite suspension, with the right to reapply after one year, where
an attorney’s nephew, a non-attorney employee, misappropriated client’s funds from the
attorney trust account, and after discovering the employee’s theft, the attorney acted in a
deceitful manner by “lying to his clients to prolong the time in which he had to remit their
                                              28
              [w]hat can be gleaned from the sanctions imposed in cases involving
       intentional dishonesty post-Vanderlinde in recent years, is that, increasingly,
       we have not imposed the sanction of disbarment where the dishonest conduct
       at issue does not involve theft, fraud, harm to a client or third party, or the
       intentional misappropriation of funds. We have on multiple occasions
       imposed a sanction less than disbarment in cases involving intentional

settlement funds[ ]”); Attorney Grievance Comm’n v. Riely, 471 Md. 458 (2020) (imposing a
sanction of indefinite suspension, with the right to apply for reinstatement no sooner than one
year, where the attorney made a false statement to a government agency at a meeting during
the course of representing a client, misled a client about the efforts made on her behalf in a
case, and made false statements to Bar Counsel in a letter about the case); Attorney Grievance
Comm’n v. Keating, 471 Md. 614 (2020) (imposing a sanction of indefinite suspension, with
the right to apply for reinstatement in six months, where the attorney submitted a will to the
Register of Wills which she falsely represented that she had witnessed (when in fact she signed
the will after her client’s death, in an effort to carry out her client’s wishes)); Attorney
Grievance Comm’n v. Singh, 464 Md. 645 (2019) (imposing a sanction of sixty days’
suspension where the attorney falsely testified at a deposition during Bar Counsel’s
investigation that his practice was to deposit a client’s filing fees into a trust account instead
of his operating account, where the fees remained until he paid the filing fee); Attorney
Grievance Comm’n v. Hecht, 459 Md. 133 (2018) (imposing a sanction of indefinite
suspension, with the right to petition for reinstatement after twelve months where the attorney
undertook representation of a client during a period when he was suspended, made
misrepresentations to his client about his suspension, and made misrepresentations to Bar
Counsel during the investigation); Attorney Grievance Comm’n v. Steinhorn, 462 Md. 184
(2018) (imposing a sanction of indefinite suspension with the right to apply for reinstatement
after six months where the attorney knowingly included false information in complaint forms
filed in a trial court by lumping together an amount of an underlying debt and attorney’s fees
and representing the total as the underlying debt in an effort to conceal that he was collecting
attorney’s fees); Attorney Grievance Comm’n v. Sperling & Sperling, 459 Md. 194 (2018)
(imposing a sanction of ninety days’ suspension where attorney failed to safeguard funds in an
attorney trust account and failed to supervise his brother—a suspended attorney whose
sanction of indefinite suspension was continued as a result of this case—who remained a
signatory on the attorney trust account and continued to write checks on the account); Attorney
Grievance Comm’n v. Shapiro, 441 Md. 367 (2015) (imposing a sanction of indefinite
suspension where the attorney concealed from a client the status of a malpractice case for five
years and made direct misrepresentations to the client leading her to believe that the case was
active); Attorney Grievance Comm’n v. Brigerman, 441 Md. 23 (2014) (imposing a sanction
of indefinite suspension where the attorney misrepresented to his client and Bar Counsel
that he would promptly return the client’s file to the client); Attorney Grievance Comm’n v.
Sperling, 432 Md. 471 (2013) (imposing a sanction of indefinite suspension where the attorney
made material misrepresentations to the trial court in his representation of clients in an attempt
to mislead the court into reopening his client’s case).
                                               29
       dishonest conduct where there was no theft or intentional misappropriation
       of funds by the attorney, the attorney had not benefitted or profited from the
       misconduct, and no client had been harmed. Going forward, it is clear that
       cases involving dishonesty and knowingly made false statements will be
       assessed on an individual basis to determine whether the misconduct at issue
       gives rise to deployment of the standard set forth in Vanderlinde, namely,
       whether compelling extenuating circumstances that are the “root cause” of
       the misconduct are required to warrant a sanction less than disbarment.

Collins, 477 Md. at 530.

       In Bonner, we made an additional observation concerning cases in which

“disbarment” was the appropriate sanction, as opposed to the “non-disbarment” cases

involving intentional dishonesty. 477 Md. at 622. Specifically, we pointed out that,

“although these ‘non-disbarment’ cases involve intentional dishonest conduct, they have a

common nexus—specifically, there was no theft or intentional misappropriation of funds

by the attorney, and the attorney did not benefit or profit from the misconduct.” Id. Indeed,

in the more than 20 years since our decision in Vanderlinde, there do not appear to be any

cases in which this Court, in the exercise of its original jurisdiction,18 imposed a sanction

less than disbarment where the intentional dishonesty involved misappropriation of funds

or theft. See, e.g., Bonner, 477 Md. at 627 (disbarment was the appropriate sanction where

the attorney misappropriated funds, engaged in elaborate lies to his partners, and created

false calendar and false time entries to hide his actions); Vanderlinde, 364 Md. 376,



       18
          In Attorney Grievance Comm’n v. Bonner, 477 Md. 576, 623 n.19 (2022), we
distinguished two cases which involved the imposition of reciprocal discipline involving
intentional dishonesty where we imposed a sanction less than disbarment. See Attorney
Grievance Comm’n v. Burghardt, 442 Md. 151 (2015) and Attorney Grievance Comm’n
v. Stillwell, 434 Md. 248 (2013). Neither of these cases involved misappropriation from
an attorney trust account.
                                             30
(underlying misconduct involved theft of funds from an employer); Attorney Grievance

Comm’n v. Levin, 438 Md. 211 (2014) (disbarring attorney who misrepresented his

caseload and anticipated fees to his employer by creating fictitious clients and paperwork

in order to obtain additional salary); Attorney Grievance Comm’n v. Vanderslice, 435 Md.

295 (2013) (rejecting the imposition of reciprocal discipline of a one-year suspension in

favor of disbarment where the attorney intentionally committed theft eight times over a

period of ten months); Attorney Grievance Comm’n v. Carithers, 421 Md. 28 (2011)

(disbarring attorney for conduct including misappropriation of attorney’s fees owed to his

law firm); Attorney Grievance Comm’n v. Weiss, 389 Md. 531 (2005) (declining to impose

reciprocal discipline of suspension, in favor of disbarment, where attorney misappropriated

funds from his law firm in the District of Columbia); Attorney Grievance Comm’n v.

Vlahos, 369 Md. 183 (2002) (disbarment was the appropriate sanction where attorney

misappropriated funds belonging to his law firm over a period of approximately one and

one-half years); Attorney Grievance Comm’n v. Spery, 371 Md. 560 (2002) (disbarment

was the appropriate sanction where an attorney misappropriated $47,821.16 from his real

estate partnership over a period of five years and made misrepresentations to his partners

to conceal the theft).

       To support his argument that we should impose a sanction less than disbarment here,

Mr. Silbiger points out that in Collins, we acknowledged that disbarment is not always

warranted even where the Vanderlinde standard is not satisfied. Collins, 477 Md. at 530.

Moreover, he notes that we reiterated that we do not apply a “bright-line rule and will look

at the individual facts and circumstances of the particular case[]” in determining the

                                            31
appropriate sanction. Bonner, 477 Md. at 621. To justify a lesser sanction here, Mr.

Silbiger points to the considerable mitigating circumstances that were established.

       Mr. Silbiger is correct that we will not always impose a sanction of disbarment for

intentional dishonesty in the absence of the Vanderlinde standard. He is also correct that

this Court has stated that intentional misconduct does not result in the imposition of a

bright-line rule in which we always impose a sanction of disbarment. In other words, when

imposing a sanction, we consider the individual facts and circumstances of each particular

case—including the nature of the specific ethical rule or rules that have been violated, as

well as the aggravating and mitigating factors established. That said, as we noted above,

in the decades since our pronouncement of the Vanderlinde standard, we have not imposed

a sanction less than disbarment where the underlying conduct involves theft or

misappropriation of funds, and we decline to do so here. Our unwillingness to impose a

sanction less than disbarment here is not based upon the application of a bright-line rule,

and we have carefully considered the presence of the aggravating and mitigating

circumstances established. Some of the most difficult attorney discipline cases for this

Court are those in which the attorney, like Mr. Silbiger, has had a long and distinguished

career. We have considered the credible testimony of the character witnesses who, to quote

the hearing judge, all attested to Mr. Silbiger’s “unblemished record and reputation as an

otherwise competent, careful attorney who is always attentive to and respectful of others

and with an excellent reputation as an ethical practitioner with this subject episode being

the only black mark against him in over 50 years of practice.” We have considered Mr.

Silbiger’s reputation, the genuine remorse found by the hearing judge, the candor and

                                            32
responsibility that he has taken, and the fact that no clients were harmed by his actions—

which in essence, amount to taking a short term, interest-free loan from the client without

her knowledge or consent. However, we cannot ignore that Mr. Silbiger violated one of

the most sacred obligations of an attorney. “It has been our long-held and consistent

position that the entrustment to attorneys of the money and property of others involves a

responsibility of the highest order” and that “appropriating any part of those funds to their

own use and benefit without clear authority to do so cannot be tolerated.” Attorney

Grievance Comm’n v. Jones, 428 Md. 457, 469 (2012) (cleaned up). Our imposition of a

particular sanction demonstrates to members of the legal profession the type of conduct

that will not be tolerated. Gallagher, 371 Md. at 714 (citations omitted). It also ensures

that the public has confidence in the legal profession. Jones, 428 Md. at 468. Under the

circumstances presented in this case, Mr. Silbiger knew that his conduct was wrong, and

admits that he had other funds at his disposal that could have covered the expenses of his

law firm. Instead of tapping into those funds (which would have caused him personal

embarrassment with his partner in his marina venture), he took funds from his trust account

to cover expenses without his client’s knowledge and consent. We cannot minimize or

excuse the misconduct simply because his client was not harmed and may have never even

known that it occurred. To impose a sanction less than disbarment simply on that basis

would send a message to both the public and the legal profession that this Court subscribes

to the adage that “it’s better to be lucky than good” when it comes to wrongfully borrowing

funds from an attorney’s trust account. As the Court noted in its questions during oral



                                             33
argument, the client could have been harmed. We do not find that Mr. Silbiger’s significant

mitigating factors justify imposing a sanction less than disbarment here.

                                            IT IS SO ORDERED; RESPONDENT
                                            SHALL PAY ALL COSTS AS TAXED BY
                                            THE CLERK OF THIS COURT,
                                            INCLUDING    COSTS    OF   ALL
                                            TRANSCRIPTS,    PURSUANT     TO
                                            MARYLAND RULE 19-709(d), FOR
                                            WHICH SUM JUDGMENT IS ENTERED
                                            IN FAVOR OF THE ATTORNEY
                                            GRIEVANCE COMMISSION AGAINST
                                            CLIFFORD BAER SILBIGER.

Judge Harrell joins in the judgment only.




                                            34